Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 2 October 1770
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, Octob. 2. 1770
I always think it too much to put you to the Expence of Postage for any Letters of mine; and one so seldom meets with private Hands that one can trouble with a Letter, that our Correspondence must suffer long Interruptions.
Your last Favour was dated July 4. recommending to me, and to Sir John Pringle, your Friend the Baron Darcy; to whom we should have gladly render’d any Civilities in our Power here; if we could have seen him. He very obligingly brought or sent to my House your Letter, with the Book and Pump Machine; but I was abroad, and no Note was left of his Lodging. As Dr. Matty had before at the Coffeehouse mention’d to me his Arrival, I went immediately to the Museum, two Miles from my House, to enquire for him of the Doctor, who could give me no Satisfaction. He had seen him, but knew not where he lodged. After enquiring at some other Places, I went to Sir John Pringle’s, who had not seen him or heard of his being in London, but suppos’d we might learn where to find him at the French Ambassador’s. Sir John undertook to make that Enquiry, went accordingly, and was told by M. Francois, that Baron Darcy had indeed been there, and had left a Letter, but no Note of his Lodging, and had not call’d since, so that he could not tell where he might be found. Perhaps my Writing all this may seem too particular; but it is to assure you, that we should have shown all possible Regard to your Recommendation if the Gentleman had put it in our Power.
We are both exceedingly mortify’d at the Disappointment of our Expectations of seeing you here in London. But still hope, that if it is too late this Year, you will not fail to give us that Pleasure early in the next. The Affairs of America keep me still here as you supposed, and I do not now think of going home till May or June 71. Sir John and I have made no long Excursion together this Summer. If we had, I think we should have taken Paris in our way, as you French People above all the rest of Mankind have the Art of making Strangers happy, and we are never more so than when among you.
I am much obliged to you for sending me the Chandelier à Pompe; and also for the Book of Abbé Galliani. Your Brother’s excellent Work contains a great deal of curious Information; my Thanks and best Wishes attend him.
The late Comet had something singular in its Appearance. I long to receive your Ideas of those wonderful Bodies, which you promis’d some time since to favour me with. I find many Difficulties in attempting to explain their Phenomena.
Capt. Frey did me the Favour the other Day to take a Packet for you, which had been made up Six Weeks, waiting for an Opportunity to send it. It contains some of our American Observations of the Transit of Venus. I had sent you some others before, which I hope you received, tho’ they had not come to hand when you wrote to me in May last.
I am happy to think that the Translation of my Book will have the Advantage of your Inspection: For as your Language is now almost universal, and will make me more known than any other, I wish to appear in it under as few Disadvantages as possible; and by what little I perused of the Manuscript, I had reason to fear that my Meaning was not always clearly taken by the Translator. I am ashamed to request that you should be at so much Trouble; but your thorough Examination and Correction of the whole, would oblige me infinitely.
Sir John Pringle has charged me, that whenever I write to you, I should, with mine, join his Respects and best Wishes for your Health and Prosperity. With the sincerest Esteem and Affection, I am, my dear Sir, Your most obedient and most humble Servant
B Franklin
M. Le Roy
 
Addressed: A Monsieur / Monsieur Le Roy / aux Galeries du Louvre / à Paris.
